Citation Nr: 1235267	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee subluxation, to include as secondary to a service-connected right knee disability (hereinafter 'left knee disability').


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Detroit, Michigan RO has since maintained jurisdiction over the claim.

This case was previously brought before the Board in March 2007 and December 2008, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  Most recently the case was before the Board in January 2012.  The Board remanded the claim to allow the AOJ to assist the Veteran in the development of his appeal to include obtaining private treatment records, VA treatment records, and records from the Social Security Administration (SSA).  A January 2012 letter to the Veteran requested that he provide information on any private treatment he had received for his left knee.  There was no response to this letter.  The most recent VA treatment records have been associated with the claims file.  A January 2012 response from the SSA stated that it had no file for the Veteran.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's left knee disability is related to service. 


CONCLUSION OF LAW

A left knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Given the grant of service connection, explained below, VCAA deficiencies, if any, are rendered moot. 
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran argues that his left knee disability began during basic training, was aggravated during service or in the alternative, is related to his service-connected right knee disability.   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1). 

In the instant case, many of the Veteran's service treatment records are virtually indecipherable.  When there are missing service treatment records, the legal standard for proving a claim for service connection is not lowered but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996). 
Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing (or analogously to indecipherable) records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Board acknowledges that there are no decipherable records contemporaneous with the Veteran's August 1990 entrance to service which establish that he had a preexisting left knee disability when he entered active duty.  (Most of the Veteran's service treatment records are essentially indecipherable.).  While he claims to have sustained a preservice left knee injury in October 1989, when examined in November 1989, for preinduction purposes, no complaints or diagnoses of the left knee were made.  In fact, a February 1991 service treatment record (Medical Board) indicates a history that he successfully underwent physical therapy following his preservice injury.  In sum, while the Board acknowledges that the Veteran may have in fact injured his left knee prior to induction, he did not enter service with a preexisting left knee disability. 

During service, the Veteran underwent a February 1991 Medical Board.  At this time, he was diagnosed as having patellofemoral pain syndrome of both knees, dislocation of the left patella, and infrapatellar tendonitis.  It was recommended that he be discharged as he was deemed physically unfit for duty.  He was discharged in April 1991.  (Service connection for a right knee disability was granted in a September 1991 RO decision.).

After his service discharge, there is consistent and ongoing evidence establishing disability of both knees.  Much of the medical evidence recounts an inservice history of injury to the knee before service and in a fall during boot camp.  Some of the medical records (to include multiple VA examination reports) refer to a preexisting left knee disability and the likelihood of causation or aggravation by service-connected right knee disability.  As discussed above, the Board discounts this theory that the Veteran entered active duty with a preexisting left knee disability given the fact that the knees were apparently within normal limits on November 1989 physical evaluation and a February 1991 service treatment record suggests a history of successful rehabilitation and resolution of the left knee injury prior to induction. 

In sum, the Board finds that the current left knee disability (patellofemoral pain syndrome, dislocation of the patella, and infrapatellar tendonitis) had its onset during active duty, was first noted in service in 1991 and there is continuity of symptomatology thereafter.  The Board finds the Veteran's allegations of a left knee injury in a fall during boot camp to be competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Giving the Veteran the benefit of the doubt, service connection for a left knee disability is granted. 


ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


